DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 July 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polyphase receiver coils recited in Claim 1 and the polyphase source coils recited in Claim 6 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
(a) the relationship between the polyphase receiver coils (and polyphase source coils) and the receiving (transmission) device. Claims 1 and 6 recites polyphase receiver coils having at least three phases; and polyphase source coils having at least three phases, respectively, without any recitation of how these elements are connected with the power receiving (and power transmission device).
(b) the relationship between the iron core and the receiver (and source) coils. Claims 1 and 6 recite an iron core configured to provide magnetic flux coupling between 
Regarding Claims 2-5, the depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 7-10, the depend from Claim 6 and are also rejected for the reasons stated above.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the receiver coils" on line 5; "the respective phases" on line 6; and "the other inter-coil distances" on lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations " the areas surrounded by the others of the receiver coils" on line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the receiver capacitor connected to the central coil of the receiver coils " on line 5; and "the other receiver capacitors" on line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the shapes and the numbers of turns" on line 3.  
Claim 6 recites the limitations "the source coils" on line 5; "the respective phases" on line 6; and "the other inter-coil distances" on lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations " the areas surrounded by the others of the source coils" on line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the source capacitor connected to the central coil of the receiver coils " on line 5; and "the other source capacitors" on lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the shapes and the numbers of turns" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-5, the depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 7-10, the depend from Claim 6 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz et al. US 2022/0060052, in view of Ichikawa US 2014/0191586.
Regarding Claim 1, Woronowicz teaches a power receiving device (secondary side 104, (conductor arrangement 90), fig. 1) installable to a vehicle (vehicle 4, fig. 1) and included in a contactless power supply system (inductive power transfer arrangement 100, fig. 1) for supplying power in a contactless manner between the power receiving device and a power transmission device (primary side 102, (conductor arrangement 90), fig. 1) installable on a road (track 2, fig. 1), the power receiving device comprising: 
polyphase receiver coils having at least three phases (5a, 5b, 5c, fig. 1 (92, 94, fig. 2), three phase lines 5a, 5b, 5c for producing a three-phase alternating current. The phase lines 5a, 5b, 5c may be coils comprising several windings of an elongated electric conductor and thus represent coils 92, 94 of a conductor arrangement 90, refer to [0084]); 
an iron core (magnetisable material) configured to provide magnetic flux coupling between the receiver coils for the respective phases (the magnetisable material may be arranged between the third coil and a respectively adjacent one of the first and second coil. For doing so, the increased distance of the third coil to the remaining coils is particularly beneficial…the magnetisable material allows for guiding an electromagnetic field and, more precisely, the magnetic flux of adjacent coils in a desired manner, since it is not fully permeable for the magnetic flux. Instead, the magnetic flux may at least partially be guided in the direction of the magnetisable material. Therefore, the magnetisable material may help to concentrate the magnetic flux close to each coil and thus magnetically shield the adjacent coils from one another… the magnetisable material … may e.g. be a ferrite, refer to [0049]-[0050] and [0052]); and 
receiver capacitors connected on a one-to-one basis to the receiver coils for the respective phases (In case a plurality of coils is present within a conductor arrangement, which may each comprise respective compensating capacitances, refer to [0007]), 
wherein the receiver coils for the respective phases are arranged to have inter-coil distances between the receiver coils, with at least one of the inter-coil distances different from the other inter-coil distances (those of the first and second coil) may be positioned close to one another or even at the same position along a defined axis (first distance), whereas the further conductor section (of the third coil) is positioned as a, compared to the first distance, large distance thereto, refer to [0021]-[0025]). 
Woronowicz however is silent wherein the receiver capacitors have capacitances set based on the inter-coil distances.
Ichikawa teaches wherein the receiver capacitors have capacitances set based on the inter-coil distances (Namely, pitch P at which a plurality of self-resonance coils are arranged (the center-to-center distance or the centroid-to-centroid distance) is defined with respect to coil diameter D of each self-resonance coil, so that P meets P<D, more preferably P≤ D/2. A smaller pitch P of arrangement can cause two or more of the self-resonance coils to resonate. Therefore, in each self-resonance coil other than the self-resonance coil to be used, the capacitor is disconnected or the capacitor's capacitance is changed so that the resonant frequency of the self-resonance coil other than the self-resonance coil to be used is deviated and thus resonance does not occur, refer to [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Ichikawa with the power receiving device of the combination of Woronowicz in order to improve the efficiency of the power being transferred.
Regarding Claim 2, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 1 above and further teaches wherein the iron core is formed as a plate and placed with a surface thereof facing the road, the receiver coils for the respective phases are arranged on the surface of the iron core, and the receiver coils for the respective phases are arranged in a traveling direction of the vehicle and shifted from each other in the traveling direction (refer to [0055] of Woronowicz).
Regarding Claim 3, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 2 above and further teaches wherein the receiver coils for the respective phases are loop-shaped planar coils arranged on the surface of the iron core and each surrounding an area, and the area surrounded by each of the receiver coils overlaps the areas surrounded by the others of the receiver coils (refer to [0034], [0088] of Woronowicz).
Regarding Claim 4,  the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 3 above and further teaches wherein the receiver coils have 
Regarding Claim 5, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 1 above and further teaches wherein the capacitances of the receiver capacitors are set based on the inter-coil distances, and the shapes and the numbers of turns of the receiver coils for the respective phases (refer to [0178] of Ichikawa).
Regarding Claim 6, Woronowicz teaches a power transmission device (primary side 102, (conductor arrangement 90), fig. 1) installable on a road (track 2, fig. 1) and included in a contactless power supply system (inductive power transfer arrangement 100, fig. 1) for supplying power in a contactless manner between the power transmission device and a power receiving device (secondary side 104, (conductor arrangement 90), fig. 1) installable to a vehicle (vehicle 4, fig. 1), the power transmission device comprising: 
polyphase source coils having at least three phases (1a, 1b, 1c, fig. 1 (92, 94, fig. 2, three phase conductors 1a, 1b, 1c for carrying the three phases of a three-phase alternating current during operation. The phase conductors 1a, 1b, 1c form a conductor arrangement 90 in which each of the phase conductors 1a, 1b, 1c is a coil 92, 94, refer to [0082]); 
the magnetisable material may be arranged between the third coil and a respectively adjacent one of the first and second coil. For doing so, the increased distance of the third coil to the remaining coils is particularly beneficial…the magnetisable material allows for guiding an electromagnetic field and, more precisely, the magnetic flux of adjacent coils in a desired manner, since it is not fully permeable for the magnetic flux. Instead, the magnetic flux may at least partially be guided in the direction of the magnetisable material. Therefore, the magnetisable material may help to concentrate the magnetic flux close to each coil and thus magnetically shield the adjacent coils from one another… the magnetisable material … may e.g. be a ferrite, refer to [0049]-[0050] and [0052]); and
source capacitors connected on a one-to-one basis to the source coils for the respective phases (In case a plurality of coils is present within a conductor arrangement, which may each comprise respective compensating capacitances, refer to [0007]), 
wherein the source coils for the respective phases are arranged to have inter-coil distances between the source coils, with at least one of the inter-coil distances different from the other inter-coil distances (those of the first and second coil) may be positioned close to one another or even at the same position along a defined axis (first distance), whereas the further conductor section (of the third coil) is positioned as a, compared to the first distance, large distance thereto, refer to [0021]-[0025]). 
Woronowicz however is silent wherein the source capacitors have capacitances set based on the inter-coil distances.
Namely, pitch P at which a plurality of self-resonance coils are arranged (the center-to-center distance or the centroid-to-centroid distance) is defined with respect to coil diameter D of each self-resonance coil, so that P meets P<D, more preferably P≤ D/2. A smaller pitch P of arrangement can cause two or more of the self-resonance coils to resonate. Therefore, in each self-resonance coil other than the self-resonance coil to be used, the capacitor is disconnected or the capacitor's capacitance is changed so that the resonant frequency of the self-resonance coil other than the self-resonance coil to be used is deviated and thus resonance does not occur, refer to [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Ichikawa with the power transmission device of the combination of Woronowicz in order to improve the efficiency of the power being transferred.
Regarding Claim 7, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 6 above and further teaches wherein the iron core is formed as a plate and placed with a surface thereof parallel to a road surface of the road, on the surface of the iron core, the source coils for the respective phases are arranged, and the source coils for the respective phases are arranged in an extension direction of the road and shifted from each other in the extension direction (refer to [0055] of Woronowicz).
Regarding Claim 8, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 7 above and further teaches wherein the source coils for the 
Regarding Claim 9, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 8 above and further teaches wherein the source coils have three phases, and the source coils for the respective phases have an identical shape and an identical number of turns, the source coils are arranged at regular intervals in the extension direction (refer to [0034], [0088] of Woronowicz), and the source capacitor connected to the central source coil of the source coils arranged in the extension direction has a capacitance smaller than the capacitances of the other source capacitors (refer to [0178] of Ichikawa).
Regarding Claim 10, the combination of Woronowicz and Ichikawa teaches all of the limitations of Claim 6 above and further teaches wherein the capacitances of the source capacitors are set based on the inter-coil distances, and the shapes and the numbers of turns of the source coils for the respective phases (refer to [0178] of Ichikawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
21 March 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836